         Case 1:19-cr-00789-PGG Document 382 Filed 05/21/21 Page 1 of 1




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

May   21, 2021

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                  May 24, 2021

                 Re: United States v. Jelani Wray​ , ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. Mr. Wray would like to
travel with his family to New Orleans from May 29th- June 1st for family gathering. Neither
Pretrial or the Government has any objections to the travel request as long as Mr. Wray follows
all Covid mandates and precautions including quarantine restrictions. Mr. Wray will also
provide pretrial with his travel itinerary.

              Mr. Wray will continue to abide by all the other conditions of his release.Thank
you for the Court’s time and consideration.

                                                              Respectfully,
                                                              Kenneth J. Montgomery
                                                              s/
                                                              Kenneth J. Montgomery
